DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 are pending (claim set as filed on 02/11/2021).  

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-13, in the reply filed on 02/11/2021 is acknowledged.
Claims 14-17 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention (37 CFR 1.142(b)). Therefore, method claims 1-13 are examined.

Priority
This application is a 371 of PCT/GB2017/052903 filed on 09/28/2017 which has a foreign priority application to GB-1616718.1 filed on 09/30/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2019, 04/16/2019, and 02/07/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 

Title Objection
The title of the application is objected to for lacking sufficient description of the invention. 

Claim Suggestion
Dependent claims 2-13 contain the text “A method according to claim” wherein the Examiner suggests the phrase “The method according to claim” for all dependent claims for the purposes of antecedent clarity as routinely seen in U.S. patent drafting. 

Claim Rejections - 35 USC §112, Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-5 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 recite the limitation “the first and/or second reporting means.” There is insufficient antecedent basis for this limitation in the claim. For compact patent prosecution 
Claim 13 recites the limitations “the second reporting means” and “the leukocyte detection means.” There is insufficient antecedent basis for these limitations in the claim.  For compact prosecution purposes, the Examiner is interpreting claim 13 to depend on claim 3 and the Examiner is interpreting the Applicant intended to include the limitations of claim 10 in claim 13. 


Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because they are drawn to ineligible subject matter.
For step 1 evaluation: Is the claim directed to a process, machine, manufacture, or a composition of matter (step 1)? Yes, the claims are directed to a method of analyzing a sample from a dialysis patient for the presence of microorganisms and, in claims 10-13, leukocytes.
For step 2A (Prong One) evaluation: Does the claim recite an abstract idea, law of nature, or natural phenomenon? Yes, the claims recite at least one judicially recognized exception(s) of: an abstract idea / mental process. In particular, under the broadest reasonable interpretation (BRI), the claimed processes are directed to analyzing the presence or absence of 
For step 2A (Prong Two) evaluation: Does the claim recite additional elements that integrate the judicial exception into a practical application? No, the exception is not integrated into a practical application of the exception. The additional elements or a combination of elements in the claims do not impose a meaningful limit on the judicial exception (e.g. they are merely data gathering steps). For example, the claims stop after the judicial exception under the BRI and thus, it does not apply or use the judicial exception.  
For step 2B evaluation: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claimed invention is directed to an abstract idea / mental process without significantly more. The claims recite a judicial exception that is not integrated into a practical application because the additional elements of obtaining a sample, using indicators to report the presence of microorganisms, cells or compounds in a sample, culturing a sample in culture media, using selection factors during culturing, and using buffers in order to perform tests is well-understood, routine, and conventional activity for those in the field of diagnostics. Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a examining a reporting means.
Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. The claims here do not invoke any of the considerations that courts have identified as providing significantly more than the exception.


 
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfa (Improved Detection of Bacterial Growth in Continuous Ambulatory Peritoneal Dialysis Effluent by Use of BacT/Alert FAN Bottles, 1997 - citation #8 on the IDS filed on 03/26/2019). 
	Alfa’s general disclosure is related to comparing the ability to detect bacterial growth in peritoneal dialysis effluent of the BacT/Alert blood culturing system to the method of culturing concentrated peritoneal dialysis effluent (see title, abstract, and p.862, last ¶).
	Regarding claim 1, Alfa teaches effluent from peritoneal dialysis patients were analyzed for the presence of bacteria (p. 863 Materials and Methods, CAPD effluent processing methods section).  Alfa teaches broth media bottles with detectable growth were subcultured on Blood Agar, CA, and MAC plates (p. 863 Materials and Methods, Bacterial culture identification section).  The fact that blood agar contains a visual indicator in that the red color of the blood cells is either eliminated, partially eliminated, or not eliminated at all reads on “an indicator Examiner’s note: the “first reporting means” language was considered for presumably invoking a 35 U.S.C. 112(f) means or step plus function limitation.  However, the presumption was rebutted because “means” in the instant claim is not modified by functional language, such as “for” or “so that,” and is modified by sufficient structure, material, or acts for performing the claimed function (see MPEP 2181(I)).  Specifically, “means” is modified by “an indicator compound” and “media and/or nutrients that support microbial growth.”
	Regarding claim 2, Alfa teaches 10 mL peritoneal dialysis effluent from a patient was inoculated into BTA, BTAn, and FAN blood culture bottles (p. 863 Material and Methods, CAPD effluent processing methods, second ¶).
	Regarding claims 3 and 13, Alfa teaches that when more than one microorganism was detected, selective media was used to recover all bacteria (p. 863 Material and Methods, bacterial culture and identification section, 4th sentence) and then the bacteria were detected (p. 863, table 1 and Materials and Methods, Bacterial culture and identification section).  Furthermore, Alfa teaches the definition of peritonitis in the study included a leukocyte count of >=100 x 106 / L (p. 863, Left side, "definition of peritonitis").  Therefore, all patients included in the study had their Leukocytes counted and some of those patients had two more microorganisms, which means they had multiple tests to identify the microorganism, requiring at least two reporting means and analyses, reading on the instant claim.  

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alfa as applied to claims 1-3 and 13 above, in view of Tsukatani (Distinction of Gram-positive and -negative bacteria using a colorimetric microbial viability assay based on the reduction of water-soluble tetrazolium salts with a selection medium, 2011 - citation #10 on the IDS filed on 03/26/2019).
Alfa’s general disclosure is provided above.   
However, Alfa does not teach: the first and/or second reporting means is a water soluble tetrazolium salt (claim 4), the reporting means comprises an electron mediator (claim 6), a selection factor that inhibits the growth of Gram-positive bacteria (claim 8), or wherein the selection factor is vancomycin (claim 9).  
Tsukatani’s general disclosure is related to distinguishing between a Gram-positive and Gram-negative bacteria using a colorimetric assay that uses a water-soluble tetrazolium salt and a selection medium (see title and abstract).  Furthermore, Tsukatani’s method is an improvement over traditional Gram staining in that the main factors causing erroneous readings in Gram stains, mistakes involving the primary strain, the mordant, the decolorizer, and the counter-stain, are circumvented in Tsukatani’s method which is simpler and independent of the degree of proficiency of the person conducting the test (p. 338, last ¶).
Regarding claim 4, Tsukatani teaches using WST-8, a water soluble tetrazolium salt, as an indicator to differentiate gram positive from Gram-negative bacteria (abstract).
Regarding claim 6, Tsukatani teaches the electron mediator 2-Methyl-1,4-NQ was used in conjunction with WST-8 (p. 332, Materials and Methods, second ¶).
Regarding claims 8-9, Tsukatani teaches "Specifically, the composition of the selection medium containing vancomycin and other antibiotics was optimized to allow the growth of Gram-negative bacteria while inhibiting the growth of Gram-positive bacteria" (p. 332, right side, ¶ above materials and methods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate WST-8, 2-Methyl-1,4-NQ, and vancomycin as taught by Tsukatani in the method taught by Alfa.  The ordinary artisan would have been motivated to do so is because Tsukatani teaches his method is simpler, circumvents common errors in traditional Gram staining procedures, and is independent of the degree of proficiency of the person conducting the test (see Tsukatani, p. 338, last ¶). In view of the teachings of Tsukatani and Alfa, there would have been a reasonable expectation of success that incorporating the method of Tsukatani would allow the artisan to improve determination of Gram-positive and Gram-negative bacterial contamination in a sample.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa as applied to claims 1-3 and 13 above, in view of Remel (Wilkins-Chalgren Broth product information sheet.  2007. PDF copy provided).
Alfa’s general disclosure is provided above.   
However, Alfa does not teach: Wilkins Chalgren media.
Remel’s general disclosure is a Wilkin-Chalgren’s media product information sheet.  Remel teaches Wilkins-Chalgren broth was developed by Wilkins and Chalgren to create a standard medium for antimicrobial testing and that, today, Wilkins-Chalgren broth is recommended for the isolation of anaerobic organisms from clinical specimens (p.1, Summary and Explanation section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Wilkins-Chalgren broth as taught by Remel in the method .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa as applied to claims 1-3 and 13 above, in view of Nakamura (Use of 1-methoxy-5-methylphenazinium methyl sulfate (1-methoxyPMS) in the assay of some enzymes of diagnostic importance. 1980 Feb 28;101(2-3):321-6).
Alfa’s general disclosure is provided above.   
However, Alfa does not teach the electron mediator is 1-Methoxy-5-methylphenazinium methylsulfate.
Nakamura’s general disclosure is related to the ability of 1-Methoxy-5-methylphenazinium methylsulfate to be an electron mediator between NADPH and tetrazolium dyes (abstract).
Nakamura teaches 1-Methoxy-5-methylphenazinium methylsulfate is an electron mediator between NADPH and tetrazolium dyes (abstract).  Nakamura also teaches 1-Methoxy-5-methylphenazinium methylsulfate is photo-stable, which has significant benefits related to storing 1-Methoxy-5-methylphenazinium methylsulfate (p. 325, table 1).  Furthermore, 1-Methoxy-5-methylphenazinium methylsulfate does not deteriorate under scattered light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use 1-Methoxy-5-methylphenazinium methylsulfate as taught by Nakamura in the method taught by Alfa. The ordinary artisan would have been motivated to do so is because Nakamura teaches 1-Methoxy-5-methylphenazinium methylsulfate is photo-stable, can be stored more easily, does not deteriorate under laboratory light conditions, and will not disturb quantitative estimations in established essay systems.  In view of the teachings of Alfa and Nakamura, there would have been a reasonable expectation of success that using 1-Methoxy-5-methylphenazinium methylsulfate would allow the artisan to employ a photo-stable electron mediator for tetrazolium dyes.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alfa as applied to claims 1-3 and 13 above, in view of Blumenreich (The White Blood Cell and Differential Count. In: Walker HK, Hall WD, Hurst JW, editors. Clinical Methods: The History, Physical, and Laboratory Examinations. 3rd edition. Boston: Butterworths; 1990. Chapter 153).
Alfa’s general disclosure is provided above. Alfa further teaches contacting the sample with a hemocytometer counting chamber to count white blood cells (p. 863, left side, CAPD effluent processing methods section, last sentence).  Alfa teaches the leukocyte count is a cost effective approach in that it is not necessary to perform the Gram stain unless the leukocyte count is high (p. 865, right column, first sentence) because all of the positive Gram stains were with samples that had elevated leukocyte counts (p. 865, left column, last sentence).
However, Alfa does not teach using an indicator compound when contacting the sample with a leukocyte detection means.
Blumenreich’s general disclosure is related to the many types of white blood cells and different methods of counting and classifying them and the clinical significance of doing so (see title and p. 726-727, Clinical Significance section).
Blumenreich teaches using Romanofsky stain to count white blood cells (p. 724, Technique section, second ¶).  Blumenreich also teaches leukocyte peroxidase to identify acute non-lymphoblastic leukemia cells as well as six other compounds for identifying white cells (p.724, right column, first seven bullets).  Furthermore, Blumenreich teaches that sometimes stain compounds can be difficult to use (p. 724, first ¶ after first set of bullet points) but antibody compounds can be used to identify the type of white blood cell present (p. 724, right column, last set of bullet points that continues on page 725).  Blumenreich, then, teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an indicator compound as taught by Blumenreich.  The ordinary artisan would have been motivated to do so is because Blumenreich teaches multiple indicator compounds that provide the artisan different capabilities in counting and identifying white blood cells, according to the artisan’s needs.  In view of the teachings of Alfa and Blumenreich, there would have been a reasonable expectation of success that using an indicator compound would allow the artisan to count and / or identify white blood cells as needed.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Alfa as applied to claims 1-3 and 13 above, in view of Riss (Is your MTT Assay Really the Best Choice? (2014) Promega Online Publication.  PDF copy provided).
Alfa’s general disclosure is provided above.   
However, Alfa does not teach the indicator compound is MTT (3-(4, 5-Dimethylthiazol-2-yl)-2,5-diphenyltetrazolium bromide) in a buffer.
Riss’ general disclosure is related to analyzing whether or not using the MTT assay is the best choice (see title and abstract).
Riss teaches using MTT to quantify cells (p. 1, Introduction, 1st sentence).  Riss also teaches MTT in a buffer (p.1, How the MTT assay works, first two sentences).  Riss teaches the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to MTT in a buffer as taught by Riss in the method of Alfa. The ordinary artisan would have been motivated to do so is because Riss teaches the simplicity of the homogenous protocol for MTT that does not require of removing and washing cells.  In view of the teachings Alfa and Riss, there would have been a reasonable expectation of success that using MTT in a buffer would allow the artisan to count cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5-9, 11-13, and 16 of co-pending Application No. 16/651,760 from Dobson (Dobson ‘760). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same limitations.  
Similar to instant claim 1, Dobson ‘760 claim 5 recites detecting microorganisms in a sample comprising a first reporting means comprising an indicator compound, nutrients or media that support bacterial growth, and examining the detection/reporting means.
Similar to instant claim 3, Dobson ‘760 claim 6 recites a second reporting means, an indicator compound, media /nutrients that support microbial growth, and a selection factor.  
Similar to instant claim 4, Dobson ‘760 claim 7 recites a water soluble tetrazolium salt.
Similar to instant claim 5, Dobson ‘760 claim 8 recites Wilkins-Chalgren media.
Similar to instant claim 6, Dobson ‘760 claim 9 recites an electron mediator.
Similar to instant claim 7, Dobson ‘760 claim 11 recites 1-Methoxy-5-methylphenazinium methylsulfate.
Similar to instant claim 8, Dobson ‘760 claim 12 recites a selection factor that inhibits the growth of Gram-positive bacteria.
Similar to instant claim 9, Dobson ‘760 claim 13 recites vancomycin.
Similar to instant claim 10, Dobson ‘760 claim 3 recites detecting leukocytes from a peritoneal effluent sample.
Similar to instant claim 13, Dobson ‘760 claim 16 recites examining the Leukocyte detection means.



Conclusion
No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN GREENWOOD
Examiner, Art Unit 1657

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653